 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
                                         SACRAMENTO DIVISION
10

11   MIRIAM T. JENSEN,                                      Case No. 1:18-mc-00058-SAB
12
                   Plaintiff,                               ORDER GRANTING JOINT STIPULATION
13                                                          OF NON-PARTY KAISER FOUNDATION
           v.                                               HOSPITALS AND DEFENDANT LUMBER
14                                                          LIQUIDATORS, INC. TO MODIFY
     LUMBER LIQUIDATORS, INC.                               BRIEFING SCHEDULE TO MOTION TO
15                                                          COMPEL
                   Defendants.
16
                                                            (ECF No. 5)
17

18

19         On January 9, 2019, a stipulation was filed to extend the briefing schedule in this action.
20   Although the parties have agreed to keep the currently scheduled hearing date, the reply brief is due
21   the day prior to the scheduled hearing which does not allow the Court sufficient time to consider the
22   reply prior to the hearing. To allow the Court to consider the moving, opposition, and reply papers
23   prior to the scheduled hearing date, the hearing on the motion shall be continued to January 30, 2019.
24         Pursuant to the parties’ stipulation and good cause appearing, IT IS HEREBY ORDERED that:
25         1.      The briefing schedule for Lumber Liquidators’ Motion to Compel is modified as
26                 follows:
27         a.      The opposition to the Motion is due on or before January 17, 2019; and
28         b.      The reply to the Motion is due on or before January 22, 2019.


                                                        1
 1   2.       The hearing on Lumber Liquidators’ Motion to Compel set for January 23, 2019, at

 2            10:00 a.m. is CONTINUED to January 30, 2019, at 10:00 a.m. in Courtroom 9.

 3

 4   IT IS SO ORDERED.

 5   Dated:     January 9, 2019
                                               UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
